Order denying defendants’ motion to vacate and set aside service of summons reversed upon the law and the facts, and motion granted, without costs. As the corporate defendants were not, at the time of the attempted service, doing business in this State, the service of summons upon them was invalid. (James-Dickinson Co. v. Harry, 273 U. S. 119; Gaboury v. Central Vermont R. Co., 250 N. Y. 233; Lilienblum v. Wissotzky & Co., 213 App. Div. 18.) The service upon the individual defendant was, in our opinion, improper because he was then voluntarily attending as a witness before the Attorney-General upon a proceeding authorized by article 23-A of the General Business Law,  and, as such witness, was entitled to immunity from service of process. (Matter of Ferrari, 134 Misc. 728.) Lazansky, P. J., Young, Kapper, Hagarty and Tompkins, JJ., concur.